 In the Matter of NATIONAL CANDY COMPANY, INC., VERIBRITEFACTORYandLOCAL 351 CANDY WORKERS, AFFILIATED WITH BAKERY ANDCONFECTIONERY WORKERS INTERNATIONAL UNION OF AMERICA (A. F.OF L. AFFIL.)Case No. R-753SUPPLEMENTAL DECISIONANDORDEROctober 6, 1938On June 27, 1938, the National Labor Relations Board,. herein,called the Board, issued a Decision and'Direction'of Election -in theabove-entitled proceeding.On July 13, 1938, the Board issued anAmendment to Direction of Election.2The Direction of Election, asamended, provided that an election by secret ballot be conductedwithin fifteen (15) days from September 1, 1938, among the em-ployees of the National Candy Company, Inc., at its Veribrite Fac-tory, Chicago, Illinois, who were employed by it during the pay-rollperiod immediately preceding March 15; 1938, engaged in productionand maintenance, including packers and elevator operators, but ex-cluding department heads, supervisors, office and clerical employees,cost department employees, truck drivers, night watchmen, engineers,firemen, members of the shipping and receiving departments, JohnConnelly, and those who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Bakeryand ConfectioneryWorkers International Union of America, forthe purposes of collective bargaining.Pursuant to the Direction, as amended, an election by secret ballotwas conducted on September 7, 1938, at Chicago, Illinois, under thedirection and supervision of the Regional Director for the ThirteenthRegion (Chicago, Illinois).On September 20, 1938, the said Re-gional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, issued and served upon the parties an Intermediate Reporton the ballot.17 N L R. B. 1207.2 8 N. L. R. B. 283.9 N. L. R. B., No. 1356 DECISIONS AND Olll)EltS57As to the results of the secret ballot, the Regional Director reportedas follows:Total number eligible to vote_________________________________108Total numberof ballots cast__________________________________105Total numberof ballots cast for Bakery and ConfectioneryWorkers,International 'Union--of America____________________39Totalnumberof ballots cast against Bakery and ConfectioneryWorkersInternationalUnion of America____________________50Total number of challengedballots cast________________________15Total number of blank ballots cast___________________________tTotal number of void ballots cast____________________________0The Regional Director recommended that 10 of the challengedballots be counted and that four not be counted.He did not ruleupon one challenged ballot.The Company filed objections to the Intermediate Report, main-taining that two of the challenged ballots which the Regional Direc-tor recommended be counted were cast by persons ineligible to votein the election.Since the two ballots could not affect the resultsof the election; we need not consider the objections.Even if all thechallenged ballots which the Regional Director held should be countedand the one challenged ballot upon which he did not rule were cast infavor of the Bakery and Confectionery Workers International Unionof America, it did not receive a majority of the total ballots cast.Accordingly we find that the election shows that no collective bar-gaining representative has been designated by a majority of theemployees.The petition for investigation and certification of rep-resentatives of employees of National Candy Company, Inc., at itsVeribrite Factory will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT ISHEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of employees of National Candy Company,Inc., at its Veribrite Factory, Chicago, Illinois, filed by Bakery andConfectioneryWorkers International Union of America, be, and ithereby is, dismissed.MR. DONALD WAKEFIELDSMITHtook no part in the considerationof the above Supplemental Decision and Order.